DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites a method for gait retraining of a runner. The limitation of measuring acceleration data of at least one lower leg of the runner, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “measuring” in the context of this claim encompasses the user mentally measuring another user’s acceleration data. Similarly, the limitations of: diagnosing, and providing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “diagnosing” in the context of this claim encompasses a user measuring impact intensity of another user in their mind. The same interpretation is applied to the remaining steps in claim 16.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.  Similar reasoning is applied to claims 17-30.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted NPL “Use of audio biofeedback to reduce tibial impact accelerations during running” to Wood et al. (hereinafter “Wood”) in view of Applicant’s submitted NPL “The influence of auditory-motor coupling on fractal dynamics in human gait” to Hunt et al. (hereinafter “Hunt”).

Concerning claim 16, Wood discloses a method for gait retraining of a runner, the method comprising measuring acceleration data of at least one lower leg of the runner (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0001]);
diagnosing the acceleration data thereby determining a measure of the impact intensity of at least one external tibial shock (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0001]); and 
providing real-time feedback to the runner by converting the measure of the impact intensity into distortion of sound to a level which is perceived by the runner as a measure for the impact intensity, wherein the conversion is done based on a predefined relationship between perceived distortion levels and imposed distortion levels, and wherein the runner can reduce the distortion of the sound by adjusting his or her gait (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0001]).  
Wood discloses providing a sound to the user, however, lacks specifically disclosing, and Hunt discloses providing music to a user (page 2, column 2, paragraphs [0003], [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the music disclosed by Hunt into the system of Wood in order to provide more soothing sounds to a runner while running.

Concerning claim 17, Wood discloses the method comprising measuring the running speed and providing real-time feedback to the user about the running speed (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Concerning claim 18, Wood discloses wherein the real-time feedback is only provided if the measure of the impact intensity is crossing a predefined threshold (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Concerning claim 19, Wood lacks specifically disclosing, however, Hunt discloses wherein distortion of music is achieved by adding white noise, or by adding pink noise, or by adding amplitude modulated noise to the music, or by down sampling the music, or by decreasing the volume of the music (page 2, column 2, paragraphs [0003], [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the music disclosed by Hunt into the system of Wood in order to provide more soothing sounds to a runner while running.

Concerning claim 20, Wood lacks specifically disclosing, however, Hunt discloses wherein the distortion of music is changed in steps of discrete pre-defined levels (page 2, column 2, paragraphs [0003], [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the music disclosed by Hunt into the system of Wood in order to provide more soothing sounds to a runner while running.

Concerning claim 21, Wood lacks specifically disclosing, however, Hunt discloses the method moreover comprising adjusting a tempo of the music to the tempo of the running cadence (page 2, column 2, paragraphs [0003], [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the music disclosed by Hunt into the system of Wood in order to provide more soothing sounds to a runner while running.

Concerning claim 22, Wood discloses the method comprising providing a plurality of gait retraining sessions wherein each session comprises the measuring, diagnosing and providing real-time feedback during a certain period of time and wherein at least for one subsequent session compared to a previous session the distortion of sound for a certain measure of impact intensity has a smaller duration and/or level for the subsequent session, thus obtaining fading of the feedback from the previous session to the subsequent session (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0001]).  Wood discloses providing a sound to the user, however, lacks specifically disclosing, and Hunt discloses providing music to a user (page 2, column 2, paragraphs [0003], [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the music disclosed by Hunt into the system of Wood in order to provide more soothing sounds to a runner while running.

Concerning claim 23, Wood discloses wherein diagnosing the acceleration data comprises applying a peak detection algorithm for obtaining the measure of the impact intensity (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Concerning claim 24, Wood discloses wherein the peak detection algorithm comprises determining a maximum value of the acceleration data within the first 50 ms after foot contact (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Concerning claim 25, Wood discloses wherein the peak detection algorithm comprises determining a size of a 1D-component of the acceleration data for obtaining the measure of the impact intensity (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Concerning claim 26, Wood discloses wherein the peak detection algorithm comprises finding a peak of which the size of the 1D component is larger than a peak detection threshold (C), and finding this peak within an expected time window wherein the size (D) of the time window is dependent on the expected pace period (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Concerning claim 27, Wood discloses biofeedback system for gait retraining of a runner (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0001]); the biofeedback system comprising: 
at least one sensor mountable against the lower leg of the runner and adapted to measure acceleration data along at least one axis (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0001]); 
a processing unit adapted for diagnosing the acceleration data thereby determining a measure of the impact intensity of at least one external tibial shock (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0001]); 
an interface unit adapted for providing real-time feedback to the runner by converting the measure of the impact intensity into distortion of sound to a level which is perceived by the runner as a measure for the impact intensity, wherein the conversion is done based on a predefined relationship between perceived distortion levels and imposed distortion levels, and wherein the runner can reduce the distortion of the sound by adjusting his or her gait (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0001]).  Wood discloses providing a sound to the user, however, lacks specifically disclosing, and Hunt discloses providing music to a user (page 2, column 2, paragraphs [0003], [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the music disclosed by Hunt into the system of Wood in order to provide more soothing sounds to a runner while running.

Concerning claim 28, Wood discloses wherein the biofeedback system moreover comprises a speed sensor, or is adapted for interfacing with a speed sensor for measuring a speed of the runner and wherein the processing unit is adapted for diagnosing the acceleration data in function of the measured speed and/or wherein the interface unit is adapted for providing real-time feedback of the measured speed (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Concerning claim 29, Wood discloses wherein the biofeedback system is adapted for storing the measured acceleration data and/or the measures of the impact intensity and/or the measured speed (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Concerning claim 30, Wood discloses the biofeedback system moreover comprising a communication unit adapted to synchronize data with at least one external measurement system (Abstract, page 1740, column 1, paragraph [0001]- column 2, paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715